OFFICE    OF THE   ATTORNEY      GENERAL   OF TEXAS
                                   AUSTIN




RonorSble LsVcra I. Ilccsnn
county Attormy
Rockle;lCounty
LIIOllSnd, 'hxas
Dear sirs                 iaplnlon    lo.   O-7217
                                                            A
                          Ro:    3. B. 167, 6th
                                 3888 .-hunrportati
                                 for a pupil rho
                                 fez-redfrca his
                                 triot rh8n the




          Ye lm  in recSipt of                           en oplnl0n upon
the sbors subject setter.,,
                                                       ur request by 8
                                                       ing comlse they
8r0 here oopled      88


                                                School District
                                                Anton Sohool.
                                             8 student's hw
                                             01 Bus to glrr trans-
                                              hers h8d to go out

                         ration 18~ 88 pessed by the 1SSt
                      up "tam most ~oanGlSlcalsystea" of
                      crrslblosod In doing tranrtmmd   tha
      Student to tb Anton Sahools. The grade vhlch this
      Student rtteodod in the Anton School was 8180 t8ught
      lu thr student's ho(R dlstriot.
Honorrblo I* Vorn I. I(ocsnn - P8go 2



              “Th,lotlon o? kh8 sohool bo8rd in sottllrgup
     tha trsnsporktlcm syst8a VII approved by tha Stat.
     Borrd Or Sducatloa 8ld oocfLnrd by tb L8glsl8tlv8
     A00 o M tsnt l  Th8 County School Board then spplled
     for tmmsportatlon aid vhloh tha Stat8 Board of Pdu-
     ortloa donlad baosus8 of 8 sktrrmnt la the 18v
     vhloh sr~s *in no fastam      BIJ old b8 granted to
     pupils trrnrported vho rttord 8 grad8 ln saotbr
      sohool, vhloh gr8d8 18 taught in suah pupils hem
      dirtriot.
                         l
                         Argua8nt
          Slrgsrdless of tin lbov8 statamnt, it is olmsr
     th8t thr lnt8nt OS th8 lrv 1s that t& County Sohool
     Bo8rd 1s to "sat up th8 ma r t
                                  loonoalosl syst8o pos-
     slblog. It is 8vldent that rim8 this must k don8
     SMlul-   that 18 must ba don8 b8rom transportation
     sfd ls'to b8 gr&wd.    In other vords to set up ‘the
     most eaoaot~loelsyst8inporslb18g is 8 promqulslt  be-
     fore trscuportrtloa old 1s to b8 granted. It 88oms
     olasr that tha lav lntandsd this to apply for ohlldmn
     vho had to trsnsi8r from on8 dlstrlot to soothar.
          *In this mspaot tkn 18v stake that It 1s ior
     th8 purpose or tranrportlng both pupil~s from thalr
     dlstrlots and vlthln t&lr dlstrlot. Furbr     thst
     money 18 to tm plXTror  thosr vho sttrnd th8 most
     oonv8nleat sohool.
           'A number of ins~m88    exist in vhloh rid 1s to
     bo doalad. (rly swh lnakm818        'ioa'r pupil balag
     transported out of his hema dlltrlct 8 4 l unlers th8
     bu8 routa through s.wh Sohool Dirtriot have been ap-
     proved br th8 Stat8 Departmnt     of Zduastloa lp;loon-
     flrm8d by th8 Esglsl8ttin Aooouatsnt."      If follcws
     fro8 tha above strtaaant that lS ttm bur rouks bre
     been spprcwrd by swh agonol88, rid 18 to b8 grrnted.

           *To strlotl~ oon8tm8 tha follwing *In no ln-
      stsaor ry aid b8 granted for pup118 transportedvho
      lttand 8 grad8 in another sohool, vhiah gndo is uught
      in simh ~upll's hma dlrtrlot,' vould b8 dai88tlng #a
      entim purpoa* of tb8 lav vhlob 18 to sot up tha most
      8oonollloslSP~+B Og tr8nsporktlon posslblo. This
      rppsawnt aimfllot lvldentlr sppll8s only to 8 student
                                               .
    Bonorsblr LS v8rO 1. wc8Oll - P8g8 3



         fi0 18 tnMf8l'Md   OUt Of hi8 hw   dlstrlot 1D
         0~18t.O dlsregrrd to tti@tMMpWkttOn       Syst8=
         set up bl the County Sohool Bo8rd 8nd rpprOY8d
         by the roqulmd  Sg~Wi*S:
              Your sr@msnt8 f8Vming the gr8ntlog at sizoh8ld 88 PM-
    sentad by you or8 puM118Slv8 but not OOn81LUlv8.
              YOU QllWItiO~08118 tW l OOIlStnu,tiOU c b &tiOl8 v g -c -
    Lug   ~SMpaP?t8tiOn Aid ubdar tin8k Bill g'~nb8?167, Cbptar    361 -
    the sp roprlstlon for school aid Of th8 49th Lsglslstur8 (OatUral
    L-8, i 9th Leg. Rag. Seas. pi 639-640). me lnqul~, therazore, is
    aasvered in the light of teaili8r ml88 of sktuto?y 00rwtFawtiOn.

                This d8pSrtSWlt h98 jurt rs18888d Its Opinion )lO.O-7241
    (8 oopy of vhlohv8 h8ti youbsmlth)       lnvhlohw    lnno umedtha
    goner81   rule af oonstrwtion lnvolred in tb lm8dlat8 oonsld8rstlou,
    that   opltion &tl8lf d8alitQ vlth th8 ldontlo81 Artlolr uf rbow
    rceatlon8dlpproprlatlon 8ot. bf8 mare saldt
               "The intention of the Ugls1stuPe, 8s dls-
          cWar8d trOa thC Aot, 18 the 0118uai8i11w rUl8
          for oonstruing any statotory 80t . That lntantloa
          1s to be gsth8r8d from th8 four 0Orn8ro of th8 rot
          es s vhole, v&n read in the light Gf th8 purport
          as oonklmd   in th8 titl8, and in th8 light of laoh
          8Dd 8v8ry prrt of th8 Act oonsld8r8d oOll.Otiwly
          8rd DapePat81y, OOIlStrUf~ ths PrtS, VhOM pCasibl8,
          in swh vay thet aaoh and 8vvry part m8y stati 88
          valid, rnd that no part thereof any k strlok8n out
          or lgnored.n

              Ml18 th8 lnqulry th8r8 lnvolv8d 8 oautnmtlon     OS dlf-
    fOnnt rrtlol88 of th8 rot th8 present lrrqulrylnvolv~r only th8
    oonstruutlon af 8 psrtloulrr.lrtlolo, thrt is Artlole V, the prln-
    alp10 above quoted tram our Oplnlon O-7211 1s rppliorble in full
    iwoe, howrrr,    Ln that ~8 8hould glv8 to lv8ry p8rt af Artiolo V
    a mS811h1g Li posslb18, Do tit  uo pB& tbmoh    may k dlrngarded
    but tbt ovary prrt m8y b8 rrgsrd8d to 8oocmpllsh th8 W8r411
    iuJoy; of th8 L8glslrtur8 la th8 lruotlng of th8 p8rtloulsr
               l



               lia th e p r wlsio a th a t th e %o unty Superlntmdant a nd
     County Suhool Boslds of th8 88v8r81 oountlas subjoot to th8 ap-
     PFov81 of th8 Stat8 Supwlnt8nd8nt of Public Inrtruotlon, am
     h8r8by ruthorlsrd to 8unu8lly 88t up tlm most 8oonc~~loslsyst88




i
t
/APPROVED\